Citation Nr: 1213136	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-45 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 60 percent for prostate cancer, status post radical prostatectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

That rating decision increased the Veteran's prior rating of 20 percent to 40 percent for the entire period on appeal.  The Veteran sought an even higher rating, and a 60 percent rating was granted for the entire period on appeal in a December 2009 rating decision.  Nevertheless, the Veteran continued to seek a higher rating, to include during a December 2011 hearing via videoconference from the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Specifically, the Veteran was last examined to determine the severity of his prostate condition in May 2008.  There is no other medical evidence of record during the period on appeal, although the Veteran has submitted lay statements and a logbook of the frequency with which he must change absorbent materials.  He also testified to the severity of his symptoms during the December 2011 Board hearing.  However, the Veteran testified to pertinent outstanding private treatment, indicating that he was last treated six months prior to the hearing.  Although the record was left open for 30 days, he did not provide copies of such treatment.  He denied any VA treatment for his prostate condition.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2011), malignant neoplasms of the genitourinary system are to rated based on residuals of voiding dysfunction or renal dysfunction, whichever is predominant, if there has been no local reoccurrence or metastasis.  The Board notes that the Veteran is currently in receipt of the maximum schedular rating based on voiding dysfunction.  See 38 C.F.R. § 4.115a (2011).  However, the Veteran was unsure during the hearing if he had any renal dysfunction, although he testified to lethargy and recent weight loss, which can be signs of higher levels of renal dysfunction.  See id.

VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, the Veteran should be requested to provide the necessary authorization for VA to obtain his outstanding treatment records from East Jefferson Hospital.  Thereafter, he should be afforded a new VA examination to determine the current severity of his prostate condition.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete an authorization (VA Form 21-4142) for any outstanding records from East Jefferson Hospital concerning his prostate condition or any urinary or renal symptoms.  He should also identify any other provider for which records are outstanding.  After obtaining the necessary authorization(s), request copies of such records.  All records received must be associated with the file.  If any records cannot be obtained after reasonable attempts, the Veteran should be notified and allowed an opportunity to provide such records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his prostate disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should measure and record all subjective and objective manifestations of the Veteran's prostate condition, to include any local recurrence or metastasis of prostate cancer, voiding dysfunction, or renal dysfunction.  All functional effects should also be recorded.

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

